Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered February 7, 1991, which granted plaintiffs motion for summary judgment and ordered defendant to remove a structure encroaching on plaintiffs property, unanimously affirmed, with costs.
Plaintiff-City sought removal of a structure erected by defendant underneath and attached to the Westchester Avenue Bridge claiming that it constituted a trespass and encroachment on City property. Since the City submitted uncontroverted documentary proof of title to the property on which defendant built the structure, summary judgment was properly granted (see, Berman v Golden, 131 AD2d 416). The evidence proffered by defendant that Amtrak owned the property on which the structure is located and that it leased this property to defendant was merely conjectural and insufficient to defeat summary judgment, especially in light of Amtrak’s denial of said ownership. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.